Per Curiam.
In this case, neither an action nor a mandamus would lie. The corporation is bound by the fundamental articles, to pay only when it is in funds; and it has determined that it is not. As the plaintiff', in becoming a corporator, assented to its acts prospectively to be done, according to the charter of its constitution, he is concluded by the decision of his own forum. We are to believe that the proper authorities passed judicially on his claim, and we are not to re-judge their judgment. Judgment affirmed.